

117 S1312 IS: Metastatic Breast Cancer Access to Care Act
U.S. Senate
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1312IN THE SENATE OF THE UNITED STATESApril 22, 2021Mr. Murphy (for himself, Ms. Ernst, Ms. Hassan, Mrs. Shaheen, Mrs. Capito, Mr. Blunt, Mr. Blumenthal, Mr. Van Hollen, Ms. Smith, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title II of the Social Security Act to eliminate the waiting periods for disability insurance benefits and Medicare coverage for individuals with metastatic breast cancer, and for other purposes.1.Short titleThis Act may be cited as the Metastatic Breast Cancer Access to Care Act.2.Elimination of waiting period for individuals with metastatic breast cancer(a)In generalSection 223(a) of the Social Security Act (42 U.S.C. 423(a)) is amended—(1)in paragraph (1), in the matter following subparagraph (E), by inserting or metastatic breast cancer after amyotrophic lateral sclerosis; and(2)in paragraph (2)(B), by inserting or (iii) after clause (ii).(b)Effective dateThe amendments made by this section shall apply with respect to applications for disability insurance benefits filed after the date of the enactment of this Act.3.Waiver of 24-month waiting period for Medicare coverage of individuals with metastatic breast cancer(a)In generalSection 226(h) of the Social Security Act (42 U.S.C. 426(h)) is amended by inserting or metastatic breast cancer after amyotrophic lateral sclerosis (ALS).(b)Effective DateThe amendments made by this section shall apply to benefits for months beginning after the date of the enactment of this Act.